I find it necessary to dissent from the majority opinion of this court to vacate the default judgment wherein an abuse of discretion on the part of the trial court is at issue.
Appellants rely on Somers v. Noble, 15 Ohio St. 2d 61, to sustain their position.
There are vital distinctions between the vacating of judgments during term and the vacating of judgments after term. The cited case involved the vacating of a judgment after term while in this appeal such action occurred during term.
In this cause, defendant filed its motion to vacate during term and tendered its answer, which was subsequently filed.
The following is stated in 32 Ohio Jurisprudence 2d 249, Judgments, Section 557:
"A court of general jurisdiction, such as the Court of Common Pleas, has power to vacate a judgment during the term at which it was rendered, upon any ground enumerated in R. C. 2325.01 (G. C. 11631), and any cause which will justify the opening of a judgment after term will support such action during term. But the court is not limited to these grounds for such vacation or modification. A court of general jurisdiction is said to have, during term, certain inherent power over and beyond that found in any statutory enactment and to have the power to vacate its judgments and orders not only for the reasons enumerated in the foregoing statute, but also for any other reason within the exercise of a sound discretion. It has been asserted in this respect that judgments may be vacated during term for good, sufficient, and reasonable cause."
In Terwoord v. Harrison, 10 Ohio St. 2d 170, at page 171, it is stated:
"The order which was before the Court of Appeals for review was the order overruling the motion to vacate the default judgment. Since the motion was made during term, the trial court had the inherent right, founded upon the common law, to sustain or overrule the motion to *Page 252 
vacate that judgment. Moherman v. Nickels, 140 Ohio St. 450, 143 A.L.R. 1174.
"The Court of Appeals, in ruling on the propriety or impropriety of that order, had only to rule upon the limited question of whether or not the trial judge abused his discretion in refusing to vacate the order. Such abuse of discretion must appear in the record. Wyant v. Russell, 109 Ohio St. 167,Wagner v. Long, 133 Ohio St. 41, 49."
In Moherman v. Nickels, supra, paragraph one of the syllabus states:
"A court of general jurisdiction has control of its own orders and judgments during the term at which they are made or rendered, and the inherent power, in the exercise of a sound discretion, to vacate or modify them."
In Miller et al. v. Wilkinson, 31 O. O. 2d 45, the following is stated in paragraphs one and two of the syllabus:
"1. A second motion to vacate judgment which does not state a ground for vacation other than that a valid defense exists, is not fatally defective, since none need be stated when the motion is filed in the same term of court."
"2. The power to vacate or modify judgments in term is in the exercise of sound discretion and appealable only for abuse thereof."
There being no abuse of discretion by the trial court appearing from the record, the judgment should be affirmed. *Page 253